UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 May 16, 2014 Date of Report (Date of earliest event reported) Sports Asylum, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 000-545000 N/A (State or other jurisdiction of (Commission File (IRS Employer Identification incorporation) Number) No.) 4575 Dean Martin Drive, STE 2206 Las Vegas, NV 89103 (Address of Principal Executive Offices) 310-230-2300 (Registrant’s telephone number, including area code) n/a (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS On May 16, 2014, Ean Kremer resigned as the Chief Technology Officer and a director of Sports Asylum, Inc. (the “Company”). Mr. Kremer’s resignation was not due to, and was not caused by, in whole or in part, any disagreement with the Company, whether related to the Company’s operations, policies, practices or otherwise. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPORTS ASYLUM, INC. a Nevada corporation Dated: May 21, 2014 By: /s/Frank E. McEnulty Chief Executive Officer 3
